IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,205-01


COREY DARON FOSTER, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W92-39994-K(A) IN THE CRIMINAL DISTRICT COURT
NUMBER FOUR FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the Criminal District Court Number Four of Dallas County, that more than 35 days have elapsed,
and that the application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting the date the application was served on the State together with
a copy of a timely filed order which designates issues to be investigated, see McCree v. Hampton,
824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the nature of the claims asserted in the
application filed by Relator is such that the claims are not cognizable under Tex. Code Crim. Proc.
art 11.07, § 3; stating that the application was returned to Relator because it was not on the required
form, or stating that Relator has not filed an application for habeas corpus in Dallas County.  This
application for leave to file a writ of mandamus shall be held in abeyance until the respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed:	January 21, 2009
Do not publish